DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment submitted 11/29/2021 is acknowledged. Claim 12 is canceled, and claims 1-11 and 13 remain pending and are the claims addressed below. Applicant’s amendment to claim 3 overcome the objection previously set forth in the 08/31/2021 Office action, therefore the objection is withdrawn.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. Applicant’s amendments to the claims overcome the rejections previously made; therefore, the rejections made under this section in the 08/31/2021 Office action are withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 5-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over KITOU et al. (US 2018/0258297; of record, where the prior filing date of 09/15/2016 qualifies this reference as prior art).
As to claim 1: KITOU discloses a light curing molding ink set 20 (i.e., three-dimensional modeling composition) used to manufacture a light cured article using a three-dimensional shaping apparatus 1 ([0084]) and therefore reads on the claimed three-dimensional modeling composition set. The light curing molding ink set 20 disclosed by KITOU is a combination of a resin composition 4a for a modeling material (i.e., first composition) and a resin composition 5a for a supporting material (i.e., second composition) ([0084]). KITOU discloses it being preferable that the resin composition for a modeling material (i.e., first composition) further contain an oligomer, a photocuring component having property that it cures by energy rays, where the oligomer is preferably a urethane (meth)acrylate ([0050]). Hence, KITOU reads on the claimed first composition that includes at least one of urethane acrylates or dimethylol-tricyclodecane diacrylate. 
Moreover, KITOU discloses the resin composition for a supporting material (i.e., second compositions) includes a polyalkylene glycol comprising an oxyethylene group and/or an oxypropylene group (F) is such that at least ethylene oxide and/or propylene oxide are added to an active hydrogen compound; where the active hydrogen compound is preferably a dihydric alcohol or water ([0063]; [0068]). Thus, KITOU reads on the claimed second composition that includes at least one of water or alcohol. KITOU discloses the resin composition for a modeling material (i.e., first composition) containing an ethylenic unsaturated monomer ([0034]) and the resin composition for a supporting material (i.e., second composition) containing a ethylenic unsaturated monomer ([0063]); therefore, KITOU reads on the claimed the first composition and the second composition further include an ethylenically unsaturated monomer. 
Additionally, KITOU discloses the claimed at least one of a cured product of the first composition and a cured product of the second composition has water disintegratability ([0027]; [0092]-[0093]). KITOU further discloses the resin composition for a modeling material (i.e., first composition) have a surface tension (i.e., ST1) of 33.0 mN/m or more ([0060]), and the resin composition for a supporting 
Consequently, based on the discussion of KITOU above, it can be concluded that KITOU reads on the claimed following formula (1) is satisfied: 
|ST1 - ST2| ≤ 2 ...... (1)
in which ST1 represents surface tension of the first composition and ST2 represents surface tension of the second composition, and the unit of the surface tension is mN/m.
As discussed above, KITOU discloses the resin composition for a supporting material (i.e., second composition) having a surface tension (i.e., ST2) of 24.0 to 33.0 mN/m ([0031]; [0080]). Thus, KITOU fails to explicitly disclose the claimed formula (3) being satisfied: 
33.4 ≤ ST2 ≤ 40 ...... (3)
KITOU fails to meet the claim by 0.4 in regards to the surface tension of the resin composition for a supporting material (i.e., second composition). It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have a second composition having a surface composition satisfying formula (3) above, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to have a second composition having a surface composition satisfying formula (3) above for the purpose of suppressing the generation of bleeding at an interface between the layer composed of the first composition and the second composition resulting in an object being obtained with good dimensional accuracy, as recognized by KITOU ([0011]; [0060]). See MPEP § 2144.05. 
As to claim 2: KITOU remains as applied above. KITOU further discloses the claimed following formula (2) being satisfied: 
31.4 ≤ ST1 ≤ 40 …… (2)
wherein in the formulas (1) and (3), the unit of the surface tension is mN/m ([0060]), for similar motivation discussed in the rejection of claim 1 above.
As to claim 4: KITOU remains as applied above. KITOU further discloses the claimed herein at least one of the first composition and the second composition is an active energy ray curable composition ([0034]; [0036]; [0084]; [0087]; [0089]).
As to claim 5: KITOU remains as applied above. KITOU further discloses the claimed wherein as the water disintegratability, at least one of the following conditions A to C is satisfied, wherein the condition A indicates that when a cured product of 20 mm in length x 20 mm in width x 5 mm in height obtained by being irradiated with active energy rays at 500 mJ/cm2 is placed in 20 mL of water, and ultrasonic waves are applied to the cured product for 30 minutes at either 40°C or 60°C, a volume of a residual solid is less than 30 vol%, the condition B indicates that when a cured product of 20 mm in length x 20 mm in width x 5 mm in height obtained by being irradiated with active energy rays at 500 mJ/cm2 is placed in 20 mL of water and left to stand at 25°C for 1 hour, a volume of a residual solid is 90 vol% or less, and the condition C indicates that when a cured product of 20 mm in length x 20 mm in width x 5 mm in height obtained by being irradiated with active energy rays at 500 mJ/cm2 is placed in 20 mL of water and left to stand at 25°C for 1 hour, a resulting solid has a size of at least one side being 1 mm or less, or the resulting solid has completely dissolved ([0090]; [0092]; [0093]; [0098]). 
As to claim 6: KITOU remains as applied above. KITOU further discloses the claimed wherein a (meth)acrylic monomer or a (meth)acrylamide monomer that is included in the first compositions is also included in the second composition ([0017]; [0037]; [0038]; [0063]; [0065]).
As to claim 7: KITOU remains as applied above. KITOU further discloses the claimed wherein the (meth)acrylic monomer or the (meth)acrylamide monomer included in the first composition and in the second composition is represented by the following chemical formula:

    PNG
    media_image1.png
    150
    395
    media_image1.png
    Greyscale

in the chemical formulas, R1 is H, an alkyl group, a hydroxyalkyl group, or an ether group that has the number of carbon atoms of 1 or more to 6 or less, is linear, branched, or cyclic and includes a cyclic compound with R2, and R2 is H, an alkyl group, a hydroxyalkyl group, or an ether group that has the number of carbon atoms of 1 or more to 6 or less, is linear, branched, or cyclic and includes a cyclic compound with R1 ([0037]; [0038]; [0063]; [0065]). 
As to claim 8: KITOU remains as applied above. KITOU further discloses the claimed wherein the first composition and the second composition each include (meth)acryloyl morpholine ([0038]; [0065]).
As to claim 9: KITOU remains as applied above. KITOU further discloses the claimed wherein at least one of the first composition and the second composition includes a surfactant ([0055]). 
As to claim 10: KITOU remains as applied above. As discussed above, KITOU discloses a light curing molding ink set 20 (i.e., three-dimensional modeling composition) used to manufacture a light cured article using a three-dimensional shaping apparatus 1 ([0084]) and therefore reads on the claimed three-dimensional modeling composition set. The light curing molding ink set 20 disclosed by KITOU is a combination of a resin composition 4a for a modeling material (i.e., first composition) and a resin composition 5a for a supporting material (i.e., second composition) ([0084]). KITOU discloses it being preferable that the resin composition for a modeling material (i.e., first composition) further contain an oligomer, a photocuring component having property that it cures by energy rays, where the oligomer is 
Moreover, KITOU discloses the resin composition for a supporting material (i.e., second compositions) includes a polyalkylene glycol comprising an oxyethylene group and/or an oxypropylene group (F) is such that at least ethylene oxide and/or propylene oxide are added to an active hydrogen compound; where the active hydrogen compound is preferably a dihydric alcohol or water ([0063]; [0068]). Thus, KITOU reads on the claimed second composition that includes at least one of water or alcohol. KITOU discloses the resin composition for a modeling material (i.e., first composition) containing an ethylenic unsaturated monomer ([0034]) and the resin composition for a supporting material (i.e., second composition) containing a ethylenic unsaturated monomer ([0063]); therefore, KITOU reads on the claimed the first composition and the second composition further include an ethylenically unsaturated monomer. 
KITOU further discloses the claimed method for manufacturing a three-dimensional model ([0081]; [0082]), the method comprising: ejecting a first composition including at least one of urethane acrylates or dimethylol-tricyclodecane diacrylate and a second composition including at least one of water or alcohol to form a liquid film having an interface between the first composition and the second composition ([0084]; [0085]); curing the liquid film to form a layer ([0087]); and repeating the ejecting step and the curing step to laminate the layers ([0088]), wherein the first composition and the second composition further include an ethylenically unsaturated monomer, a cured product of the second composition has water disintegratability ([0092]; [0093]).
Furthermore, KITOU discloses the resin composition for a modeling material (i.e., first composition) having a surface tension (i.e., ST1) of 33.0 mN/m or more ([0060]), and the resin composition for a supporting material (i.e., second composition) having a surface tension (i.e., ST2) of 24.0 to 33.0 mN/m ([0031]; [0080]). Referring to Table 2 in KITOU’s disclosure, the surface tension from 
Consequently, based on the discussion of KITOU above, it can be concluded that KITOU reads on the claimed following formula (1) is satisfied: 
|ST1 - ST2| ≤ 2 ...... (1)
in which ST1 represents surface tension of the first composition and ST2 represents surface tension of the second composition, and the unit of the surface tension is mN/m.
As discussed above, KITOU discloses the resin composition for a supporting material (i.e., second composition) having a surface tension (i.e., ST2) of 24.0 to 33.0 mN/m ([0031]; [0080]). Thus, KITOU fails to explicitly disclose the claimed formula (3) being satisfied: 
33.4 ≤ ST2 ≤ 40 ...... (3)
KITOU fails to meet the claim by 0.4 in regards to the surface tension of the resin composition for a supporting material (i.e., second composition). It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have a second composition having a surface composition satisfying formula (3) above, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to have a second composition having a surface composition satisfying formula (3) above for the purpose of suppressing the generation of bleeding at an interface between the layer composed of the first composition and the second composition resulting in an object being obtained with good dimensional accuracy, as recognized by KITOU ([0011]; [0060]). See MPEP § 2144.05.
As to claim 13: KITOU remains as applied above. KITOU further discloses the claimed wherein the first composition includes a surfactant and the second composition does not include a surfactant ([0053]; [0055]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over KITOU et al. (US 2018/0258297; of record, where the prior filing date of 09/15/2016 qualifies this reference as prior art) in view of SUZUKI et al. (US 2013/0234370; of record). KITOU teaches the subject matter of claim 1 above under 35 USC 103. 
As to claim 3: KITOU remains as applied above. KITOU fails to explicitly disclose the claimed wherein the difference between a weight average hSP value of the first composition and a weight average hSP value of the second composition is 1.3 MPa0.5 or more.
However, SUZUKI teaches modeling material for forming photo-fabrication models in ink-jet three-dimensional printing (title; abstract). SUZUKI further teaches the modeling material containing a curable resin component with a weighted average of SP value of 9.0 to 10.3 ([0030]; [0031]). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the weighted average of SP value of 9.0 to 10.3 (i.e., a weight average hsp being 1.3 or more) taught by SUZUKI into KITOU. SUZUKI recognizes doing so to be advantageous as it prevents the modeling material from being deformed due to swelling with water in the case where it is immersed in water or washed by water jet in order to remove the cured product of the supporting material ([0030]). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over KITOU et al. (US 2018/0258297; of record, where the prior filing date of 09/15/2016 qualifies this reference as prior art) . 
As to claim 11: KITOU remains as applied above. KITOU discloses the claimed smoothing the ejected first composition and the ejected second composition by a roller ([0005]; [0084]); though, KITOU fails to explicitly disclose the claimed rotational speed of the roller being 50 mm/s or more and 400 mm/s or less. 
However, MATSUI teaches a three-dimensional modeling apparatus which includes a roller for leveling (i.e., smoothing) material used to form a three-dimensional object (abstract; FIG. 9 – S104). MATSUI further teaches the rotational speed of the leveling roller being controlled by the rotation motor controller which controls the drive of the rotation motor ([0097]); where the rotation of the leveling roller, and therefore the rotational speed, can be used to improve an effect of uniformly leveling the material used for forming a three dimensional object (i.e., the rotational speed of the leveling roller is a result effective variable) ([0116]).
KITOU modified by MATSUI, fails to explicitly disclose the claimed ranges of rotational speed of the roller being 50 mm/s or more and 400 mm/s or less. However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the rotational speed of the leveling roller being controlled taught by MATSUI, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to have a rotational speed of the roller being 50 mm/s or more and 400 mm/s or less in order to improve an effect of uniformly leveling the material used for forming a three-dimensional object, as recognized by MATSUI. 



Response to Arguments
Applicant’s arguments, see pages 4-5, filed 11/29/2021, with respect to the rejection(s) of claim(s) 1 and 10 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of KITOU, as applied above, still rendering the claims obvious given the claimed surface tension ranges are considered to be optimization with prior art conditions/routine experimentation in view of KITOU as discussed in the rejections above. See MPEP § 2144.05.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287. The examiner can normally be reached M-F, 9am-5pm, MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                         

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743